[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Marks, Slip Opinion No. 2016-Ohio-4837.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2016-OHIO-4837
              THE STATE OF OHIO, APPELLANT, v. MARKS, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as State v. Marks, Slip Opinion No. 2016-Ohio-4837.]
Court of appeals’ judgment reversed and cause remanded for further proceedings
        consistent with State v. Heinz.
        (No. 2014-1173—Submitted June 1, 2016—Decided July 11, 2016.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                                 Nos. 101559 and 101561.
                                   __________________
        {¶ 1} The judgment of the court of appeals is reversed, and the cause is
remanded for further proceedings consistent with our decision in State v. Heinz,
___ Ohio St.3d ___, 2016-Ohio-2814, ___ N.E.3d ___.
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                                    _________________
                           SUPREME COURT OF OHIO




       Timothy J. McGinty, Cuyahoga County Prosecuting Attorney, and T. Allan
Regas and Mary H. McGrath, Assistant Prosecuting Attorneys, for appellant.
                             _________________




                                       2